Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue,NW, Suite 500 Washington, DC 20036 Telephone202.822.9611 Fax202.822.0140 www.stradley.com Peter M. Hong, Esq. 202-419-8429 phong@stradley.com September 4, 2015 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Nationwide Mutual Funds (the “Trust”) File Nos. 333-205359 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus/Information Statement and Statement of Additional Information that would have been filed under paragraph (b) of Rule 497 would not have differed from those contained in Pre-Effective Amendment No. 1 (the “Amendment”) to the Trust’s Registration Statement on Form N-14.The Amendment was filed with the U.S. Securities and Exchange Commission electronically on September 2, 2015 (Accession No. 0001193125-15-310649). Please direct any questions or comments relating to this certification to me or, in my absence, to Cillian M. Lynch at (202) 419-8416. Very truly yours, STRADLEY RONON STEVENS & YOUNG, LLP /s/ Peter M. Hong Peter M. Hong, Esquire
